                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MAXWELL KADEL, et al.,                        )
                                              )
              Plaintiffs,                     )
                                              )
       v.                                     )             1:19CV272
                                              )
DALE FOLWELL, et al.,                         )
                                              )
              Defendants                      )

                                           ORDER

       This matter is before the Court on the Unopposed Motion for Entry of Tolling

Stipulation. (ECF No. 41).

       Upon consideration of the unopposed motion by Plaintiffs Maxwell Kadel; Julia

McKeown; Jason Fleck; Connor Thonen-Fleck, by his next friends and parents, Jason Fleck

and Alexis Thonen; Michael D. Bunting; C.B., by his next friends and parents, Michael D.

Bunting, Jr. and Shelley K. Bunting; and Sam Silvaine for approval and entry of their

stipulation with Defendants University of North Carolina at Chapel Hill, University of

North Carolina at Greensboro, and North Carolina State University, to toll the limitations

period for the claims of Plaintiffs Max Kadel, Julia McKeown, and Sam Silvaine under Title

VII of the Civil Rights Act of 1964 (the “Tolling Stipulation”),

       IT IS HEREBY ORDERED, that the motion for approval and entry of the Tolling

Stipulation is GRANTED. The Tolling Stipulation, entered on the docket as ECF No. 42-1,

shall be deemed filed as of the date of this order.

       This, the 26th day of February 2020.


                                              /s/ Loretta C. Biggs
                                              United States District Judge


       Case 1:19-cv-00272-LCB-LPA Document 43 Filed 02/26/20 Page 1 of 1
